Third District Court of Appeal
                               State of Florida

                          Opinion filed March 23, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1601
                         Lower Tribunal No. 13-29361
                             ________________


                                 Ian Sokoloff,
                                    Appellant,

                                        vs.

               Oceania I Condominium Association, Inc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

      Lindsey M. Tenberg (Lighthouse Point); Law Offices of Robert J.
Fenstersheib & Associates, P.A., and Jason R. Manocchio (Hallandale Beach), for
appellant.

      Richard A. Sherman, Sr., and James W. Sherman (Fort Lauderdale); David
S. Lefton and Patricia E. Garagozlo (Plantation), for appellee.


Before EMAS, LOGUE, and SCALES, JJ.

      LOGUE, J.
      In this slip-and-fall case, the plaintiff, Ian Sokoloff, appeals the final

summary judgment in favor of the Oceania I Condominium Association.

“Summary judgment is designed to test the sufficiency of the evidence to

determine if there is sufficient evidence at issue to justify a trial or formal hearing

on the issues raised in the pleadings.” Fla. Bar v. Greene, 926 So. 2d 1195, 1200

(Fla. 2006). The stated objective of the Florida Rules of Civil Procedure “to secure

the just, speedy, and inexpensive determination of every action” is ill served by

sending a case to trial only to have the judge direct a verdict. See Fla. R. Civ. P.

1.010; Martin Petroleum Corp. v. Amerada Hess Corp., 769 So. 2d 1105, 1108

(Fla. 4th DCA 2000) (“A party should not be put to the expense of going through a

trial, where the only possible result will be a directed verdict.”).

      Here, there was no genuine issue of material fact and the Association was

entitled to relief as a matter of law. See Earley v. Morrison Cafeteria Co. of

Orlando, 61 So. 2d 477, 478 (Fla. 1952) (“The presence of the mat upon the floor

and its construction was, or should have been, obvious to the [plaintiff] . . . . If the

mat was dangerous at all (which we do not decide), the danger was not latent or

concealed, but patent and obvious, and the ordinary use of her senses by the

appellant would have disclosed it to her.”); Spatz v. Embassy Home Care, Inc., 9

So. 3d 697, 698-99 (Fla. 4th DCA 2009) (“The obvious danger doctrine provides

that an owner or possessor of land is not liable for injuries to an invitee caused by a



                                           2
dangerous condition on the premises when the danger is known or obvious to the

injured party, unless the owner or possessor should anticipate the harm despite the

fact that the dangerous condition is open and obvious.”) (citation omitted).

      Affirmed.




                                         3